Citation Nr: 1233712	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  04-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for severe open angle glaucomatous optic nerve atrophy.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


ATTORNEY FOR THE BOARD

E. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967 and from February 2003 to October 2003.  He also has additional unverified service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied entitlement to the benefits sought on appeal.  The appellant appealed these decisions to the Board, and the case was referred to the Board for appellate review.  

In September 2010, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted a Joint Motion for Remand, which vacated the Board's September 2010 decision and remanded the case to the Board for action consistent with the Joint Motion.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In light of the directives in the Joint Motion for Remand, and based upon the July 2012 letter from the Veteran's representative, the claim must be remanded for additional development.

Initially, the Board notes that the Veteran's representative indicated that a remand is required in order to determine the dates on which the Veteran served on active duty for training and inactive duty for training during his period of unverified service with the National Guard.  While the record contains letters dated in July 2004 and September 2004, addressed to the Puerto Rico Army National Guard, there is no evidence in the record pertaining to the dates on which the Veteran served on active duty for training and inactive duty for training.  As such, the RO must undertake all appropriate development effort to obtain such dates, from all appropriate records repositories.

Additionally, the Joint Motion for Remand and the July 2012 letter from the Veteran's representative, call into question the date of a treatment record indicating an initial diagnosis of glaucoma.  In the September 2010 Board decision, the Board determined that the medical record in question was dated on June 25, 1987.  On closer inspection of the medical record, and upon consideration of other similar records, as well as the Veteran's age on the record being listed as 56 years old, the Board concludes that the record is dated on June 25, 2001, as suggested by the Veteran's representative.

The Board notes that the August 2008 VA examiner opined that the Veteran's glaucoma was first manifested in 1987, after he was released from his active service in October 1967.  Therefore, the examiner opined that the Veteran's glaucoma is not at least as likely as not caused by or a result of his military service.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the opinion is based upon an inaccurate factual premise, and it does not contain any sort of rationale for the opinion.  Therefore, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

As the record reflects that the Veteran receives treatment through VA, ongoing VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all up-to-date VA treatment records, dating from June 2006 to the present, and associate them with the claims file.

2.  Undertake all appropriate development effort from all available records repositories and/or other sources, to include but not limited to, NPRC, National Archives, or other sources such as the appellant's National Guard unit, his Army Reserve unit or AR-PERSCOM, in order to determine the exact dates of the Veteran's National Guard service, to include which dates the Veteran served on active duty for training and inactive duty for training.  The Veteran's records must be sought using both of the last names listed on the title page of this decision.

3.  The Veteran must be afforded an appropriate VA examination to determine the nature of any current glaucoma, and if any such disorder is present, whether any such disorder was incurred in or is due to his active duty service, or whether it was aggravated during his second period of active service from February 2003 to October 2003.  

The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current glaucoma.  After examining the Veteran, reviewing the evidence of record, and with consideration of the Veteran's statements, the examiner must opine as to whether there is a 50 percent or greater possibility that any current glaucoma is the result of disease or injury incurred during active service, to include active duty for training, or is otherwise related to the Veteran's active duty service, to include any period of active duty for training, or is whether it is due to injury incurred during inactive duty for training.  In rendering this opinion, the examiner must specifically address the Veteran's diagnosis of glaucoma in February 2001 and June 2001.  

If the examiner determines that the glaucoma is not etiologically related to a period of active duty service (as requested above), the examiner should state whether the glaucoma clearly and unmistakably preexisted the Veteran's second period of active service from February 2003 to October 2003.  If the examiner concludes that the glaucoma clearly and unmistakably existed prior to this period of active service, the examiner should indicate whether the disability clearly and unmistakably underwent a permanent increase in the severity of the underlying pathology during such service.  If there was such a permanent increase in the severity of the underlying pathology during such service, the examiner should provide an opinion as to whether such an increase is due to the natural progression of the disease.  If the examiner determines that there was no such increase in severity, the examiner should indicate that this is the case.  

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



